Citation Nr: 1748603	
Decision Date: 10/27/17    Archive Date: 11/03/17

DOCKET NO.  15-40 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

William Skowronski, Associate Counsel






INTRODUCTION

The Veteran served on active duty from November 1960 to October 1983.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2014 rating decision by the Manila, the Republic of the Philippines, Department of Veterans Affairs (VA) Regional Office (RO).  In August 2016, the Board reopened the claim of service connection for hypertension and remanded the claim for additional development and de novo review. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board finds that further development of the record remains necessary for proper adjudication of the instant claim.

The August 2016 Board remand directed the AOJ to arrange for a VA examination to determine the etiology of the Veteran's hypertension.  The Board requested the examiner to address September 1979 service treatment records (STRs) that document elevated blood pressure readings and his October 1983 separation examination report, which documented elevated cholesterol levels.  The June 2017 opinion received in response is incomplete.  The examiner opined the hypertension was less likely as not caused by, a result of, or aggravated by military service.  The examiner reasoned a documented, but isolated elevation of blood pressure in September 1979 was caused by a reaction to medication, resolved, and did not meet the criteria for a hypertension diagnosis.  The examiner also explained a review of the STRs did not show a diagnosis of or treatment for hypertension and that the cardiac portion of the separation examination was normal.  The examiner noted his blood pressure was recorded as 120/88 on separation, but did not address the elevated cholesterol levels as instructed.  Under Stegall v. West, 11 Vet. App. 268, 271 (1998), a remand is necessary to ensure compliance with the Board's directives.  In addition, the examiner noted a review of the post-service treatment records did not provide a specific date of when the hypertension was first diagnosed, but that treatment for hypertension had been noted since 2000.   However, an October 1996 military hospital treatment record includes a diagnosis of hypertension, and a November 1996 treatment record notes his hypertension had been treated with medication for nine years.  A July 2001 private treatment record appears to note a 14-year history of hypertension.  Accordingly, the June 2017 examiner's opinion was also based on an incorrect factual premise and, therefore, inadequate.  

In an October 2017 appellate brief, the Veteran's representative cited the American Heart Association to assert that "prehypertension" is a term used to describe the presence of systolic blood pressure of 120 or above and/or diastolic blood pressure of 80 or above and argued the Veteran's separation examination indicates he had prehypertension and, therefore, an abnormal cardiac evaluation.  The Board notes the Veteran's blood pressure was recorded as 140/80 while sitting on August 1984 VA examination.  On remand, the examiner should address the representative's assertion.  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The AOJ should arrange for the Veteran's record to be forwarded to an internist for review and an advisory medical opinion regarding the etiology of his hypertension.  Based on a review of the record (to specifically include this remand, STRs, and post-service treatment records), the examiner should respond to the following:

* Is it at least as likely as not (a 50% or better probability) that the hypertension arose during or is otherwise etiologically related to the Veteran's active duty service?  

The examiner must explain the rationale for all opinions, with citation to supporting clinical data, as deemed appropriate, and comment on the September 1979 treatment records that document elevated blood pressure readings, the elevated cholesterol levels noted on October 1983 separation examination, the August 1984 VA examination report, post-service treatment records that indicated he was treated for hypertension since the mid-1980's, the representative's assertion that the separation examination report indicates the Veteran had prehypertension, and the Veteran's assertions that he experienced a continuity of symptomatology from service until when hypertension was formally diagnosed.

2. The AOJ should then review the entire record and readjudicate the claim.  If the benefit sought is not granted, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his attorney opportunity to respond, and return the case to the Board.


The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




